Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143136                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 143136
                                                                    COA: 293629
                                                                    Kalamazoo CC: 2008-001640-FH
  JEFFREY PAUL GIOGLIO,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 5, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  For the reasons stated in the Court of Appeals dissenting opinion, United States v Cronic,
  466 US 648; 104 S Ct 2039; 80 L Ed 2d 657 (1984), does not apply to defense counsel’s
  performance in this case. We REMAND this case to the Court of Appeals for
  consideration of whether defense counsel’s performance was ineffective under Strickland
  v Washington, 466 US 668; 104 S Ct 2052; 80 L Ed 2d 674 (1984), and the remaining
  issue raised by the defendant but not addressed by that court during its initial review of
  this case.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
           y0914                                                               Clerk